 PROB 12C                                                                               Report Date: January 2, 2020
(6/16)
                                                                                                    FILED IN THE
                                       United States District Court                             U.S. DISTRICT COURT
                                                                                          EASTERN DISTRICT OF WASHINGTON


                                                       for the
                                                                                           Jan 02, 2020
                                                                                               SEAN F. MCAVOY, CLERK
                                        Eastern District of Washington

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Reggie Lee Burdeau                        Case Number: 0980 2:13CR02104-TOR-1
 Address of Offender:                         , Wapato, Washington 98951
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, Chief U.S. District Judge
 Date of Original Sentence: March 12, 2014
 Original Offense:          Crime on Indian Reservation - Sexual Abuse, 18 U.S.C. §§ 1153 and 2242(2)(B)
 Original Sentence:         Prison - 60 months               Type of Supervision: Supervised Release
                            TSR - 84 months

 Revocation Sentence:       Prison - 4 months;
 (11/29/2018)               TSR - 60 months
 Asst. U.S. Attorney:       Thomas J. Hanlon                 Date Supervision Commenced: February 19, 2019
 Defense Attorney:          Jeremy B. Sporn                  Date Supervision Expires: February 18, 2024


                                          PETITIONING THE COURT

To issue a warrant and to incorporate the violations contained in this petition in future proceedings with the
violations previously reported to the Court on 9/13/2019.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            4           Special Condition #12: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than six tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: Mr. Burdeau is considered to be in violation of the terms of his
                        supervised release by testing positive for methamphetamine, marijuana, cocaine, and alcohol
                        on December 18, 2019.

                        Mr. Burdeau’s conditions were reviewed with him on February 23, 2019. He signed his
                        conditions of supervised release acknowledging an understanding of his conditions, which
                        includes special condition number 12, as noted above.

                        On December 18, 2019, Mr. Burdeau attended a meeting with his treatment provider at
                        Comprehensive Healthcare. The offender provided a urinalysis sample as part of his
Prob12C
Re: Burdeau, Reggie Lee
January 2, 2020
Page 2

                      treatment program. The sample was sent to Cordant Health Solutions, which confirmed the
                      sample contained methamphetamine, marijuana, cocaine, and alcohol.

          5           Standard Condition #2: After initially reporting to the probation office, you will receive
                      instructions from the Court or the probation office about how and when you must report to
                      the probation officer, and you must report to the probation officer as instructed.

                      Supporting Evidence: Mr. Burdeau is considered to be in violation of the terms of his
                      supervised release by failing to report as directed to the U.S. Probation Office on December
                      30, 2019.

                      Mr. Burdeau's conditions were reviewed with him on February 23, 2019. He signed his
                      conditions of supervised release acknowledging an understanding of his conditions, which
                      includes standard condition number 2, as noted above.

                      On December 24, 2019, the undersigned officer, via telephone, provided reporting
                      instructions to the offender to report to the U.S. Probation Office on December 27, 2019.
                      On the date of our appointment, the offender called the undersigned officer to report the car
                      had broken down and had no transportation. The offender was again given reporting
                      instructions to report to the U.S. Probation Office on December 30, 2019. On December 30,
                      2019, Mr. Burdeau again failed to report to the U.S. Probation Office as instructed.


The U.S. Probation Office respectfully recommends the Court incorporate the violations contained in this petition
in future proceedings with the violations previously reported to the Court, and that the Court issue a warrant.



                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     01/02/2020
                                                                            s/Nicholas A. Bazan
                                                                            Nicholas A. Bazan
                                                                            U.S. Probation Officer
Prob12C
Re: Burdeau, Reggie Lee
January 2, 2020
Page 3

 THE COURT ORDERS

 [   ]    No Action
 [   ]    The Issuance of a Warrant
 [   ]    The Issuance of a Summons
 [   ]    The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                    Signature of Judicial Officer

                                                                      January 2, 2020
                                                                    Date
